Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 11-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180220303 A1 to FUTAKI.
Regarding Claim 1, Futaki discloses A method, comprising: transferring User Equipment (UE) capability information to a mobile communication network by a UE, wherein the UE capability information comprises information regarding whether the UE supports system information acquisition on an unlicensed cell (para 0074 -- base station may receive from UE capability information indicating the UE can detect proximity to unlicensed frequency cell); 
receiving configuration from a serving cell of the mobile communication network by the UE, wherein the configuration comprises information for system information acquisition of one or more unlicensed cells on a frequency (para 0051 -- UE connected to serving cell, serving cell transmits configuration for unlicensed frequency S102; also see Fig 3; para 0137 -- UE receives configuration information from serving cell); 
(para 0063 -- UE detects cell an reports result back to LTE-U NB; para 0064 -- UE acquires information and reports back system information regarding the detected cell; para 0137 -- UE acquires information and reports back to the cell).   
Claim 11 is rejected for the same reason as claim 1 because it has similar limitations and is directed to the UE that performs the method of claim 1. Futaki further discloses a transmitter, a receiver and a system information handling circuit (para 0020 -- transceiver, controller).	
Regarding Claims 2 and 12, Futaki discloses the method of Claim 1.  Futaki discloses wherein the UE capability information is set and reported per frequency band or per frequency band combination (para 0063 -- UE detects cell an reports result back to LTE-U NB for unlicensed frequency). The Examiner notes these limitations are considered nonfunctional descriptive material and are not functionally involved in the steps recited. The remaining method would remain the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Although this clause has been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention. The examiner suggests amending the claims to positively recite the above limitations if the Applicant would like for them to carry patentable weight.
Regarding Claims 3 and 13, Futaki discloses the method of Claim 1, and Futaki further discloses wherein the system information comprises at least one of a Master Information Block (MIB) and a System Information Block type 1 (SIB1) (para 0147).  
Regarding Claims 4 and 14, Futaki discloses the method of Claim 3, and further discloses wherein the SIB1 comprises a Cell Global Identity (CGI) comprising at least one of a Public Land Mobile Network Identity (PLMN ID) and a Physical Cell Identity (PCI) (para 0057-0058 -- information regarding cell can be ECGI, PCI).  
Regarding Claims 6 and 16, Futaki discloses the method of Claim 1, and further discloses further comprising: receiving a UE capability enquiry message from the mobile communication network by the UE (para 0074 -- UECapabilityEnquiry message from radio base station to UE); and 
sending a UE capability information message to the mobile communication network by the UE in response to receiving the UE capability enquiry message; wherein the UE capability information is transferred via the UE capability information message (para 0074 -- radio terminal reports EU-EUTRA-Capability including unlicensed frequency proximity indication that indicates that feature is supported by the UE).  
Regarding Claims 7 and 17, Futaki discloses the method of Claim 1, and Futaki further discloses wherein the reporting of the acquired system information to the serving cell is performed in response to the UE being requested by the serving cell for CGI reporting (para 0051 -- UE connected to serving cell, serving cell transmits configuration for unlicensed frequency S102; also see Fig 3; para 0057, 0058 -- cell can be identified by ECGI; para 0137 -- UE receives configuration information from serving cell).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki.
Regarding Claims 5 and 15, Futaki discloses the method of Claim 1. Although Futaki does not expressly disclose wherein the UE capability information comprises a first indicator of whether the UE supports acquiring MIB on an unlicensed cell, a second indicator of whether the UE supports acquiring SIB1 on an unlicensed cell, and a third indicator of whether the UE supports acquisition of CGI information from a neighboring unlicensed cell, these limitations are considered In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Futaki to include indicator information in the UE capability information because such limitations are merely printed matter (i.e. nonfunctional descriptive material) and do not distinguish the claimed invention from the prior art as stated above.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of US 20210092621 A1 to SHIH et al. 
Regarding Claims 8 and 18, Futaki discloses the method of Claim 1. Although Futaki does not specifically disclose wherein the storing of the acquired system information in the UE is performed in response to a handover of the UE from the serving cell to one of the unlicensed cells, these limitations are considered obvious over Shih.
In particular, Shih discloses wherein the storing of the acquired system information in the UE is performed in response to a handover of the UE from the serving cell to one of the unlicensed cells (para 0117 -- stores acquired system information for handing over to those cells; para 0155 -- NR-U bands).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Futaki to include storing acquired information because such limitations are well known in the art and commonly used to ensure that the UE does not consume extra energy (for repeatedly detecting and measuring) by being able to quickly access the information in memory (Shih, para 0036). 
Regarding Claims 10 and 20, Futaki discloses The method of Claim 1, and further discloses the serving cell being licensed and the proximate cell being unlicensed (para 0183) but does not specifically disclose wherein the unlicensed cells are New Radio (NR)-based unlicensed neighboring cells, and the serving cell is an NR-based licensed cell. However, these limitations are obvious over Shih (para 0029 -- Carrier aggregation between licensed band NR at primary cell and NR-U at secondary cell).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Futaki to include NR based cells, because such limitations are notoriously well known in the art and one of a limited number of communication technologies available and would therefore have been obvious to try.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of US 20210345124 A1 to MYUNG et al.
Regarding Claims 9 and 19, Futaki discloses the method of Claim 1, but does not specifically disclose wherein the storing of the acquired system information in the UE is performed in response to the UE receiving an indication that the system information of the one or more unlicensed cells on the frequency has changed. However, these limitations are considered obvious over Myung.
In particular, Myung discloses the storing of the acquired system information in the UE is performed in response to the UE receiving an indication that the system information of the one or more unlicensed cells on the frequency has changed (para 0520 -- UE stores relevant SI acquired, stored after system information change indication received).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Futaki to include storing acquired system information because such limitations are well known in the art and commonly used to ensure that the UE does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643